



Exhibit 10.4




CERNER CORPORATION 2011 OMNIBUS EQUITY INCENTIVE PLAN - PERFORMANCE-BASED
RESTRICTED STOCK AGREEMENT


(Continued from the “Notice of Grant Award and Award Agreement”)


WHEREAS, the Compensation Committee of the Board of Directors or its duly
appointed subcommittee or authorized delegatee (the “Committee”) of Cerner
Corporation (the “Company”) has determined that Grantee (“Participant”) is
eligible to receive a Performance-Based Restricted Stock Grant under the
Company’s 2011 Omnibus Equity Incentive Plan, as amended, supplemented, restated
or otherwise modified (the “Plan”), as so indicated in the Notice of Grant Award
and Award Agreement, which together with this Performance Based Restricted Stock
Agreement, constitutes the “Agreement”;


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the parties hereto do
hereby agree as follows:


1. Incorporation of the Plan. A copy of the Plan is incorporated herein by
reference and all the terms, conditions and provisions contained therein shall
be deemed to be contained in this Agreement.


2. Restricted Stock Grant. Pursuant to the authorization of the Committee, and
subject to the terms, conditions and provisions contained in this Agreement and
any other specifically agreed to terms and conditions that may exist in any
employment agreement between Participant and the Company (which shall govern
over this Agreement), the Company hereby grants to Participant a
Performance-Based Restricted Stock Award (the “Award”) for the aggregate number
of shares of Company Common Stock (the “Shares”) as set forth in the Notice of
Grant Award. The date of grant of the Award (the “Grant Date”) shall for all
purposes be as set forth in the Notice of Grant Award.
 
3. Rights as a Shareholder. Commencing on the Grant Date, Participant shall have
the right to receive dividends and other distributions (if any) with respect to
the Shares unless and until such Shares are forfeited pursuant to Section 5
hereof, sold or otherwise disposed of; provided, however, that a dividend or
other distribution (including, without limitation, a cash dividend, stock
dividend or stock split), shall be delivered to the Company, held in escrow and
accumulated in a non-interest bearing Company bookkeeping account and shall be
subject to the same vesting schedule and other terms, conditions and
restrictions as the Shares with respect to which such dividend or other
distribution relates. In connection with the payment of such dividends or other
distributions, the Company may deduct any taxes or other amounts required by any
governmental authority to be withheld and paid over to such authority for the
account of Participant. Prior to a Share's Vest Date, Participant shall have no
right to vote the Shares until such Shares are actually distributed on the Vest
Date and shall be deemed to have assigned any such voting right to the Company.
Notwithstanding anything to the contrary, prior to the date on which the Shares
and any related property received under Section 3 hereof (the “Aggregate
Restricted Shares”) Vest pursuant to Section 5, such Aggregate Restricted Shares
shall be subject to the restrictions on transferability contained in Section 6
hereof.


4. Custody and Delivery of Shares. Unless otherwise requested by Participant,
Aggregate Restricted Shares will be distributed in street name on the Vest Date
and held in Participant’s account at Morgan Stanley or other broker that the
Company may choose (the “Broker”). Prior to the Vest Date, the Grant of the
Aggregate Restricted Shares will be recorded in the Company’s books and records.
Company will reflect in its records the restrictions under which the Aggregate
Restricted Shares are held and will not allow distribution or transfer of any
Aggregate Restricted Shares prior to the date on which such Aggregate Restricted
Shares Vest pursuant to Section 5 below. Shares, representing Vested Aggregate
Restricted Shares, will be distributed only on or after the Vest Date and only
if the requirements of Vesting set forth in Section 5 are met. The Company will
pay all original issue or transfer taxes and all fees and expenses incident to
the delivery of any Aggregate Restricted Shares hereunder.


5. Vesting and Forfeiture. Except as otherwise provided in the Plan, this
Agreement or any employment agreement between Participant and the Company, the
Aggregate Restricted Shares subject to this Award shall be distributed, become
transferable and shall cease to be subject to forfeiture (“Vest”) upon the
achievement of the objective and subjective performance goals set forth in the
Notice of Grant Award, subject to the restrictions set forth in the Notice of
Grant Award (the “Vest Date”) provided Participant remains an employee
(“associate”), consultant or advisor of the Company from the Grant Date through
the Vest Date. Within the 90-day period following a Vest Date, all accrued
dividends or other distributions held in escrow in accordance with Section 3 and
relating to any Shares vesting shall





--------------------------------------------------------------------------------





be paid or delivered to Participant. This Grant will expire if Participant has
not reached the performance goals, as set forth in the Notice of Grant Award by
the Vest Date. Should Participant’s employment or engagement terminate, for any
reason, then all Aggregate Restricted Shares that have not Vested as of such
date of termination shall immediately terminate and shall be forfeited to the
Company. In the event of a “Change of Control” as defined in the Plan: (i) 50%
of Participant’s outstanding Shares that have not yet Vested shall immediately
Vest (such 50% shall be comprised of 50% of each tranche of all unvested Shares
with different Vest Dates); and, (ii) all remaining Shares shall continue to
Vest according to the current vesting schedule and terms of this Award, but
should Participant’s employment or engagement be terminated by the Company,
other than for Cause, or should Participant resign for Good Reason (as defined
in Participant’s employment agreement with the Company or in the Company’s then
current Enhanced Severance Pay Plan), within twelve (12) months of the Change in
Control, all such remaining Shares shall Vest immediately. Notwithstanding the
foregoing, and except to the extent any contrary or overriding term would result
in a violation of Code Section 409A, to the extent that (i) the employment
agreement between Participant and the Company contains terms and conditions
relating to the Vesting or forfeiture of equity awards, including the Shares,
and (ii) a provision in such employment agreement directly conflicts with any
provision in this Section 5, the terms and conditions set forth in such
employment agreement shall supersede and control.


6. Non-Transferability of Shares. Prior to the date on which any Aggregate
Restricted Shares Vest pursuant to Section 5 hereof, such Aggregate Restricted
Shares may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process. Any such attempted sale,
transfer, assignment, pledge, hypothecation or encumbrance, or other disposition
of such Aggregate Restricted Shares shall be null and void.


7. Securities Laws. Participant hereby represents and covenants that if in the
future Participant decides to offer or dispose of any Aggregate Restricted
Shares or interest therein, Participant will do so only in compliance with this
Agreement, the Securities Act of 1933, as amended, and all applicable state
securities laws. As a condition precedent to the delivery to Participant of the
Aggregate Restricted Shares, Participant shall comply with all regulations and
requirements of any regulatory authority having control or supervision over the
issuance of the Aggregate Restricted Shares and, in connection therewith, shall
execute any documents and make any representation and warranty to the Company
which the Committee shall in its sole discretion deem necessary or advisable.


8. Taxable Income. Participant may file an election for immediate Federal income
taxation pursuant to Section 83(b) of the Internal Revenue Code. In the event
that Participant makes an election pursuant to Section 83(b) of the Code,
Participant agrees to notify the Company thereof in writing within ten (10) days
after such election; any necessary withholding at the time of an 83(b) election
must not be made from Vested Shares, but must be a cash withholding, from either
wages or a separate payment. THE FEDERAL INCOME TAX CONSEQUENCES DESCRIBED ABOVE
ARE FOR GENERAL INFORMATION ONLY. EACH PARTICIPANT SHOULD CONSULT A TAX ADVISOR
AS TO THE SPECIFIC FEDERAL INCOME TAX CONSEQUENCES AND AS TO THE SPECIFIC
CONSEQUENCES UNDER STATE, LOCAL AND FOREIGN TAX LAWS.


9. Withholding with Shares.  Unless specifically denied by the Committee,
Participant may elect to pay all amounts of tax withholding, or any part
thereof, by electing to have the Company withhold from the Vested Shares in the
same tranche a number of Shares having a value equal to the amount to be
withheld under federal, state or local law and in accordance with the Plan.  The
value of such Shares to be withheld by the Company shall be based on the Fair
Market Value of the Shares on the date that the amount of tax to be withheld is
to be determined (the "Tax Date"), as determined by the Committee.  Any election
by Participant to have such Shares withheld for this purpose will be subject to
the following restrictions: 
 
(a) All elections must be made prior to the Tax Date;
  
(b) All elections shall be irrevocable; and
  
(c) If Participant is an officer or director of the Company within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended ("Section 16"),
Participant must satisfy the requirements of Section 16 and any applicable rules
thereunder with respect to the use of Shares to satisfy such tax withholding
obligation.


10. Notices. Any notices or other communications required or allowed to be made
or given to the Company under the terms of this Agreement shall be addressed to
the Company in care of its President at its offices at 2800 Rockcreek Parkway,
North Kansas City, Missouri 64117, and any notice to be given to Participant
shall be addressed to Participant at the address in the Company’s records.
Either party hereto may from time-to-time change the address to which





--------------------------------------------------------------------------------





notices are to be sent to such party by giving written notice of such change to
the other party. Any notice hereunder shall be deemed to have been duly given
five (5) business days after registered and deposited, postage and registry fee
prepaid, in a post office regularly maintained by the United States government.


11. Clawback. Participant acknowledges that the Award may be subject to certain
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (“Dodd-Frank”) that will require the Company to recover certain amounts of
incentive compensation paid to certain executive officers if the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company with any financial reporting requirements under any applicable
securities laws. By accepting this Award, Participant agrees and consents to any
forfeiture or required recovery or reimbursement obligations of the Company with
respect to any equity paid to Participant under this Agreement that is
forfeitable or recoverable by the Company pursuant to Dodd-Frank and in
accordance with any Company policies and procedures adopted by the Compensation
Committee in order to comply with Dodd Frank, even if such policies or
procedures are adopted after the grant date of this Award and as the same may be
amended from time to time.


12. Binding Effect and Assignment. This Agreement shall bind the parties hereto,
but shall not be assignable by Participant.
 
13. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Missouri.


This Agreement has been issued by the Company by its duly authorized
representatives and shall be effective as of the Grant Date as set forth in the
Notice of Grant Award.





